DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28JAN2021 has been entered.
Response to Arguments
The Amendment filed 22DEC2020, previously not entered, has now been entered. For a summary, see the Advisory Action mailed on 08JAN2021. No new arguments have been presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8 are rejected under 35 U.S.C. 103 as being unpatentable over ONO (JP 2010-252635) in view of MILNE (US 20100065488).
Regarding claim 1, ONO teaches a cell-treating system (title, Figs.) including an apparatus capable of separating cells (abstract) from microcarriers, comprising:
a chamber (Fig. 1 #5,6) having a body (Fig. 1 #4) and a base (base of #6), the chamber capable of receiving a mixture comprising cells and microcarriers (e.g. via Fig. 1 #11);
a filtration element (Fig. 1 #7) disposed within the chamber and coupled to the body, the filtration element capable of filtering microcarriers from the mixture; and

ONO teaches the actuator moves the base of the chamber relative to the filtration element not the actuator moves the filtration element relative to the base of the chamber as claimed. ONO teaches that the purpose is to expand and contract the lower space relatively rapidly to change the volume and thus generating shear, which aids in detachment of adsorbed cells in the upper chamber (par. [0008-0010]).
 MILNE teaches an apparatus for buoyancy driven filtration (title, Figs.) comprising:
a chamber (Fig. 1 #23,24) having a body (Fig. 1 #11) and a base (Fig. 1 #13),
a filtration element (Fig. 1 #20) disposed within the chamber and coupled to the body and,
an actuator (buoyancy element, Fig. 1 #22) coupled to the chamber, the actuator capable of increasing the volume of the lower chamber (Fig. 1 #23) to move the filtration element relative to the base of the chamber, the filtration element being separable from the base of the chamber (see Figs. 2-4).
One having ordinary skill in the art would recognize that movement of the filter relative to the base is an art-recognized equivalent of movement of the base relative to the filter for the same purpose of changing the lower chamber volume and thus establishes a prima facie case of obviousness (MPEP 2144.06).

Regarding claim 2, ONO teaches the selective extension of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to extend away from the base of the chamber (Fig. 2) and selective retraction of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to retract toward the base of the chamber (Fig. 1).
Regarding claim 3, modified ONO teaches and/or suggests the selective extension of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the filtration element to move away from the base of the chamber (Fig. 2) and selective retraction of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the filtration element to move towards the base of the chamber (Fig. 1).
Regarding claim 4, ONO teaches the chamber is capable of transitioning between an extended state (Fig. 2) and a retracted state (Fig. 1) in response to selective actuation of the actuator.
Regarding claim 5, ONO teaches the filtration element comprises a filter capable of allowing cells to pass through the filter and to block microcarriers from passing through the filter (abstract).
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 6, ONO does not teach the filter base sits flush with the base of the chamber when the apparatus is in a retracted state (Fig. 1). However, such structure is an obvious engineering design choice by e.g. modifying the size and/or shape of the filter base and/or chamber base for which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MEPEP 2144.04.IV(B).
Regarding claim 8, ONO teaches the body includes bellows capable of allowing for expansion and contraction of the body (Figs. 1,2 #9; par. [0018]).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777